 

EXHIBIT 10.5

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of September, 2012, among Redwood
Residential Acquisition Corporation, a Delaware corporation (“Assignor”),
Sequoia Residential Funding, Inc., a Delaware corporation (“Depositor”),
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, a federal
savings bank, not in its individual capacity but solely as trustee (in such
capacity, the “Trustee” or the “Assignee”) under a Pooling and Servicing
Agreement dated as of September 1, 2012 (the “Pooling and Servicing Agreement”),
and PrimeLending, a PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.            Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.            Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.            PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and PrimeLending as of the date hereof that:

 

 

 

 

(a)         Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)         Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)         There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)         Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)         Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and PrimeLending that as of the date hereof:

 

(a)         Depositor is a Delaware corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation;

 

2

 

 

(b)         Depositor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)         No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)         Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)         Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.            PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)         Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)         PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)         PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)         No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.             From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

 

Enforcement of Rights

 

10.           (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

 

(b)         If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.           The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

  

5

 

 

(a)           Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)           The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)           The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the General Counsel at the same address

 

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-4

 

7

 

  

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.          Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48174300, Sequoia Mortgage Trust 2012-4 Distribution Account

 

21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.          Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor         By: /s/ John
Isbrandtsen   Name: John Isbrandtsen   Title: Authorized Officer         SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor         By: /s/ John Isbrandtsen   Name:
John Isbrandtsen   Title: Authorized Officer         Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, not in its individual capacity
but solely as Trustee,   Assignee         By: /s/ Doris J. Krick   Name: Doris
J. Krick   Title: Vice President         PRIME LENDING, A PLAINSCAPITAL COMPANY
        By: /s/ Scott Eggen   Name: Scott Eggen   Title: SVP Capital Markets

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: Vice President  



 

 

Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2012-4)

 

 

 

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Originator Loan Group
Loan Number Amortization Type Lien Position 1 1000383 0.002500     1000536 Prime
Lending   2001709489 1 1 2 1000383 0.002500     1000536 Prime Lending  
2027602294 1 1 3 1000383 0.002500     1000536 Prime Lending   2036607224 1 1 4
1000383 0.002500     1000536 Prime Lending   2036608279 1 1 5 1000383 0.002500  
  1000536 Prime Lending   2044602679 1 1 6 1000383 0.002500     1000536 Prime
Lending   2047601670 1 1 7 1000383 0.002500     1000536 Prime Lending  
2073604580 1 1 8 1000383 0.002500     1000536 Prime Lending   2076600957 1 1 9
1000383 0.002500     1000536 Prime Lending   2108600803 1 1 10 1000383 0.002500
    1000536 Prime Lending   2117602557 1 1 11 1000383 0.002500     1000536 Prime
Lending   2117602725 1 1 12 1000383 0.002500     1000536 Prime Lending  
2133601491 1 1 13 1000383 0.002500     1000536 Prime Lending   2136601595 1 1 14
1000383 0.002500     1000536 Prime Lending   2153601840 1 1 15 1000383 0.002500
    1000536 Prime Lending   2156601329 1 1 16 1000383 0.002500     1000536 Prime
Lending   2204600527 1 1 17 1000383 0.002500     1000536 Prime Lending  
2244701865 1 1 18 1000383 0.002500     1000536 Prime Lending   2251600072 1 1 19
1000383 0.002500     1000536 Prime Lending   2278600285 1 1 20 1000383 0.002500
    1000536 Prime Lending   2333600186 1 1 21 1000383 0.002500     1000536 Prime
Lending   2333600195 1 1 22 1000383 0.002500     1000536 Prime Lending  
2333600201 1 1 23 1000383 0.002500     1000536 Prime Lending   2333600242 1 1 24
1000383 0.002500     1000536 Prime Lending   3092606400 1 1 25 1000383 0.002500
    1000536 Prime Lending   3726601091 1 1 26 1000383 0.002500     1000536 Prime
Lending   6007600139 1 1 27 1000383 0.002500     1000536 Prime Lending  
6026600079 1 1 28 1000383 0.002500     1000536 Prime Lending   6027600040 1 1 29
1000383 0.002500     1000536 Prime Lending   7102600184 1 1 30 1000383 0.002500
    1000536 Prime Lending   10831100009 1 1 31 1000383 0.002500     1000536
Prime Lending   20011100639 1 1 32 1000383 0.002500     1000536 Prime Lending  
20011101013 1 1 33 1000383 0.002500     1000536 Prime Lending   20011101134 1 1
34 1000383 0.002500     1000536 Prime Lending   20031100120 1 1 35 1000383
0.002500     1000536 Prime Lending   20171100725 1 1 36 1000383 0.002500    
1000536 Prime Lending   20271100008 1 1 37 1000383 0.002500     1000536 Prime
Lending   20361100034 1 1 38 1000383 0.002500     1000536 Prime Lending  
20391100134 1 1 39 1000383 0.002500     1000536 Prime Lending   20631101987 1 1
40 1000383 0.002500     1000536 Prime Lending   20631102057 1 1 41 1000383
0.002500     1000536 Prime Lending   20631102242 1 1 42 1000383 0.002500    
1000536 Prime Lending   20631102391 1 1 43 1000383 0.002500     1000536 Prime
Lending   20731100233 1 1 44 1000383 0.002500     1000536 Prime Lending  
20731100288 1 1 45 1000383 0.002500     1000536 Prime Lending   20881100256 1 1
46 1000383 0.002500     1000536 Prime Lending   20981100041 1 1 47 1000383
0.002500     1000536 Prime Lending   21051100385 1 1 48 1000383 0.002500    
1000536 Prime Lending   21211100006 1 1 49 1000383 0.002500     1000536 Prime
Lending   21351100456 1 1 50 1000383 0.002500     1000536 Prime Lending  
21351100595 1 1 51 1000383 0.002500     1000536 Prime Lending   21391100375 1 1
52 1000383 0.002500     1000536 Prime Lending   21411100303 1 1 53 1000383
0.002500     1000536 Prime Lending   21501100093 1 1 54 1000383 0.002500    
1000536 Prime Lending   21551100035 1 1 55 1000383 0.002500     1000536 Prime
Lending   21931100027 1 1 56 1000383 0.002500     1000536 Prime Lending  
22751100005 1 1 57 1000383 0.002500     1000536 Prime Lending   22831100243 1 1
58 1000383 0.002500     1000536 Prime Lending   22841100395 1 1 59 1000383
0.002500     1000536 Prime Lending   22901100323 1 1 60 1000383 0.002500    
1000536 Prime Lending   23181100035 1 1 61 1000383 0.002500     1000536 Prime
Lending   30521100646 1 1 62 1000383 0.002500     1000536 Prime Lending  
30521100653 1 1 63 1000383 0.002500     1000536 Prime Lending   30521100654 1 1
64 1000383 0.002500     1000536 Prime Lending   36791100059 1 1 65 1000383
0.002500     1000536 Prime Lending   37221100445 1 1 66 1000383 0.002500    
1000536 Prime Lending   37221100538 1 1 67 1000383 0.002500     1000536 Prime
Lending   37261100195 1 1 68 1000383 0.002500     1000536 Prime Lending  
2117602442 1 1 69 1000383 0.002500     1000536 Prime Lending   2117602852 1 1 70
1000383 0.002500     1000536 Prime Lending   22701100164 1 1 71 1000383 0.002500
    1000536 Prime Lending   21771100291 1 1

 

  11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 9           1 0 0 2 0 7           1 0 0 3 0 9           1 4 0 4 0
9           1 4 0 5 0 7           1 4 0 6 0 7           1 4 0 7 0 7           1
4 0 8 0 9           1 4 0 9 0 7           1 4 0 10 0 3           1 4 0 11 0 3  
        1 4 0 12 0 9           1 4 0 13 0 9           1 4 0 14 0 9           1 0
0 15 0 9           1 4 0 16 0 7           1 4 0 17 0 9           1 0 0 18 0 9  
        1 0 0 19 0 9           1 0 0 20 0 7           1 0 0 21 0 7           1 0
0 22 0 7           1 0 0 23 0 7           1 4 0 24 0 7           1 0 0 25 0 9  
        1 0 0 26 0 7           1 4 0 27 0 9           1 0 0 28 0 9           1 0
0 29 0 7           1 4 0 30 0 3           1 0 0 31 0 7           1 0 0 32 0 9  
        1 0 0 33 0 9           1 0 0 34 0 7           1 0 0 35 0 9           1 0
0 36 0 9           1 0 0 37 0 7           1 4 0 38 0 9           1 4 0 39 0 9  
        1 4 0 40 0 7           1 0 0 41 0 7           1 4 0 42 0 7           1 4
0 43 0 9           1 4 0 44 0 9           1 4 0 45 0 7           1 0 0 46 0 9  
        1 4 0 47 0 3           1 4 0 48 0 9           1 4 0 49 0 9           1 0
0 50 0 9           1 0 0 51 0 9           1 4 0 52 0 3           1 0 0 53 0 7  
        1 4 0 54 0 7           1 0 0 55 0 9           1 4 0 56 0 7           1 0
0 57 0 7           1 0 0 58 0 7           1 4 0 59 0 7           1 4 0 60 0 7  
        1 0 0 61 0 7           1 4 0 62 0 7           1 0 0 63 0 7           1 0
0 64 0 9           1 0 0 65 0 7           1 0 0 66 0 9           1 0 0 67 0 9  
        1 0 0 68 0 9           1 4 0 69 0 9           1 4 0 70 0 9           1 4
0 71 0 3           1 0 0

 

  21 22 23 24 25 26 27 28 29 30   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity 1       0.00   20120817 544400.00 0.042500 360 360 2       0.00  
20120710 617000.00 0.043750 360 360 3       0.00   20120710 1550000.00 0.040000
360 360 4       0.00   20120810 1063450.00 0.043750 360 360 5       0.00  
20120821 564000.00 0.045000 360 360 6       0.00   20120801 549000.00 0.043750
360 360 7       0.00   20120827 799950.00 0.045000 360 360 8       0.00  
20120718 775400.00 0.043750 360 360 9       0.00   20120731 990000.00 0.042500
360 360 10       0.00   20120822 625000.00 0.041250 360 360 11       0.00  
20120810 1065000.00 0.040000 360 360 12       0.00   20120814 607500.00 0.042500
360 360 13       0.00   20120824 961200.00 0.041250 360 360 14       0.00  
20120709 649150.00 0.042500 360 360 15       0.00   20120806 857000.00 0.043750
360 360 16       0.00   20120912 1500000.00 0.038750 360 360 17       99000.00  
20120824 791000.00 0.040000 360 360 18       0.00   20120807 592000.00 0.045000
360 360 19       0.00   20120329 1406400.00 0.045000 360 360 20       0.00  
20120801 756000.00 0.041250 360 360 21       0.00   20120731 485000.00 0.038750
360 360 22       0.00   20120730 920000.00 0.040000 360 360 23       0.00  
20120831 560000.00 0.036250 360 360 24       0.00   20120930 700000.00 0.042500
360 360 25       100000.00   20120730 782000.00 0.041250 360 360 26       0.00  
20120713 510000.00 0.042500 360 360 27       0.00   20120720 929000.00 0.043750
360 360 28       0.00   20120710 619000.00 0.042500 360 360 29       0.00  
20120801 1095250.00 0.043750 360 360 30       0.00   20120709 593000.00 0.041250
360 360 31       0.00   20120706 600000.00 0.041250 360 360 32       0.00  
20120808 1138000.00 0.043750 360 360 33       0.00   20120824 523000.00 0.041250
360 360 34       0.00   20120822 614000.00 0.042500 360 360 35       0.00  
20120719 702000.00 0.043750 360 360 36       0.00   20120702 646650.00 0.041250
360 360 37       0.00   20120705 810000.00 0.042500 360 360 38       0.00  
20120720 944300.00 0.038750 360 360 39       0.00   20120810 543000.00 0.042500
360 360 40       0.00   20120720 611200.00 0.040000 360 360 41       0.00  
20120814 532000.00 0.041250 360 360 42       0.00   20120827 656250.00 0.041250
360 360 43       0.00   20120822 600000.00 0.042500 360 360 44       0.00  
20120723 1541250.00 0.043750 360 360 45       0.00   20120810 640000.00 0.042500
360 360 46       0.00   20120730 536000.00 0.043750 360 360 47       0.00  
20120807 489000.00 0.040000 360 360 48       0.00   20120815 710000.00 0.041250
360 360 49       0.00   20120823 937500.00 0.043750 360 360 50       0.00  
20120813 915000.00 0.040000 360 360 51       0.00   20120726 975000.00 0.040000
360 360 52       0.00   20120718 495300.00 0.040000 360 360 53       0.00  
20120828 885000.00 0.038750 360 360 54       0.00   20120719 760000.00 0.042500
360 360 55       0.00   20120829 719000.00 0.043750 360 360 56       0.00  
20120809 850000.00 0.043750 360 360 57       0.00   20120717 800000.00 0.042500
360 360 58       0.00   20120723 700000.00 0.045000 360 360 59       0.00  
20120816 600000.00 0.040000 360 360 60       0.00   20120703 675000.00 0.038750
360 360 61       0.00   20120807 828000.00 0.040000 360 360 62       0.00  
20120813 872000.00 0.040000 360 360 63       0.00   20120815 999000.00 0.040000
360 360 64       0.00   20120814 459400.00 0.042500 360 360 65       0.00  
20120806 1000000.00 0.042500 360 360 66       0.00   20120827 565850.00 0.042500
360 360 67       0.00   20120816 598750.00 0.040000 360 360 68       0.00  
20120810 656250.00 0.045000 360 360 69       0.00   20120829 990000.00 0.038750
360 360 70       0.00   20120823 688000.00 0.041250 360 360 71       0.00  
20120711 984000.00 0.042500 360 360

 

  31 32 33 34 35 36 37 38 39 40   First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status 1 20121001 1 0 0   543649.96 0.042500 2678.12 20120901 0 2 20120901 1 0 0
  617000.00 0.043750 3080.59 20120901 0 3 20120901 1 0 0   1547766.73 0.040000
7399.94 20120901 0 4 20121001 1 0 0   1063450.00 0.043750 5309.65 20120901 0 5
20121001 1 0 0   564000.00 0.045000 2857.71 20120901 0 6 20121001 1 0 0  
549000.00 0.043750 2741.08 20120901 0 7 20121001 1 0 0   798896.58 0.045000
4053.23 20120901 0 8 20120901 1 0 0   774355.52 0.043750 3871.46 20120901 0 9
20120901 1 0 0   988636.05 0.042500 4870.20 20120901 0 10 20121001 1 0 0  
625000.00 0.041250 3029.06 20120901 0 11 20121001 1 0 0   1065000.00 0.040000
5084.47 20120901 0 12 20121001 1 0 0   607500.00 0.042500 2988.53 20120901 0 13
20121001 1 0 0   959845.68 0.041250 4658.45 20120901 0 14 20120901 1 0 0  
648255.64 0.042500 3193.43 20120901 0 15 20121001 1 0 0   857000.00 0.043750
4278.87 20120901 0 16 20121101 1 0 0   1500000.00 0.038750 7053.56 20120901 0 17
20121001 1 0 0   789860.32 0.040000 3776.35 20120901 0 18 20121001 1 0 0  
592000.00 0.045000 2999.58 20120901 0 19 20120501 1 0 0   1398950.14 0.045000
7126.02 20120901 0 20 20121001 1 0 0   756000.00 0.041250 3663.95 20120901 0 21
20120901 1 0 0   484285.50 0.038750 2280.65 20120901 0 22 20120901 1 0 0  
918674.45 0.040000 4392.22 20120901 0 23 20121001 1 0 0   559137.78 0.036250
2553.89 20120901 0 24 20121001 1 0 0   699035.59 0.042500 3443.58 20120901 0 25
20120901 1 0 0   779792.54 0.041250 3789.96 20120901 0 26 20120901 1 0 0  
509297.36 0.042500 2508.89 20120901 0 27 20120901 1 0 0   927748.62 0.043750
4638.36 20120901 0 28 20120901 1 0 0   618147.18 0.042500 3045.11 20120901 0 29
20121001 1 0 0   1093774.68 0.043750 5468.42 20120901 0 30 20120901 1 0 0  
593000.00 0.041250 2873.97 20120901 0 31 20120901 1 0 0   599154.60 0.041250
2907.90 20120901 0 32 20121001 1 0 0   1138000.00 0.043750 5681.87 20120901 0 33
20121001 1 0 0   522263.09 0.041250 2534.72 20120901 0 34 20121001 1 0 0  
614000.00 0.042500 3020.51 20120901 0 35 20120901 1 0 0   702000.00 0.043750
3504.98 20120901 0 36 20120801 1 0 0   644082.51 0.041250 3133.99 20120901 0 37
20120901 1 0 0   808884.04 0.042500 3984.71 20120901 0 38 20120901 1 0 0  
942908.85 0.038750 4440.45 20120901 0 39 20121001 1 0 0   542251.90 0.042500
2671.23 20120901 0 40 20120901 1 0 0   610319.37 0.040000 2917.96 20120901 0 41
20121001 1 0 0   532000.00 0.041250 2578.34 20120901 0 42 20121001 1 0 0  
655325.35 0.041250 3180.51 20120901 0 43 20121001 1 0 0   599173.36 0.042500
2951.64 20120901 0 44 20120901 1 0 0   1539173.91 0.043750 7695.23 20120901 0 45
20121001 1 0 0   640000.00 0.042500 3148.42 20120901 0 46 20120901 1 0 0  
535278.00 0.043750 2676.17 20120901 0 47 20121001 1 0 0   489000.00 0.040000
2334.56 20120901 0 48 20121001 1 0 0   710000.00 0.041250 3441.01 20120901 0 49
20121001 1 0 0   936237.17 0.043750 4680.80 20120901 0 50 20121001 1 0 0  
915000.00 0.040000 4368.35 20120901 0 51 20120901 1 0 0   973595.20 0.040000
4654.80 20120901 0 52 20120901 1 0 0   493870.34 0.040000 2364.64 20120901 0 53
20121001 1 0 0   883696.21 0.038750 4161.60 20120901 0 54 20120901 1 0 0  
758952.93 0.042500 3738.74 20120901 0 55 20121001 1 0 0   718031.49 0.043750
3589.86 20120901 0 56 20121001 1 0 0   850000.00 0.043750 4243.92 20120901 0 57
20120901 1 0 0   798833.33 0.042500 3935.52 20120901 0 58 20120901 1 0 0  
699078.20 0.045000 3546.80 20120901 0 59 20121001 1 0 0   599135.51 0.040000
2864.49 20120901 0 60 20120901 1 0 0   674005.59 0.038750 3174.10 20120901 0 61
20121001 1 0 0   828000.00 0.040000 3953.00 20120901 0 62 20121001 1 0 0  
872000.00 0.040000 4163.06 20120901 0 63 20121001 1 0 0   999000.00 0.040000
4769.38 20120901 0 64 20121001 1 0 0   459400.00 0.042500 2259.97 20120901 0 65
20121001 1 0 0   1000000.00 0.042500 4919.40 20120901 0 66 20121001 1 0 0  
565070.41 0.042500 2783.64 20120901 0 67 20121001 1 0 0   598750.00 0.040000
2858.52 20120901 0 68 20121001 1 0 0   656250.00 0.045000 3325.12 20120901 0 69
20121001 1 0 0   990000.00 0.038750 4655.35 20120901 0 70 20121001 1 0 0  
687030.61 0.041250 3334.39 20120901 0 71 20120901 1 0 0   984000.00 0.042500
4840.69 20120901 0

 

  41 42 43 44 45 46 47 48 49 50   Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1 0                   2 0                   3 0          
        4 0                   5 0                   6 0                   7 0  
                8 0                   9 0                   10 0                
  11 0                   12 0                   13 0                   14 0    
              15 0                   16 0                   17 0                
  18 0                   19 0                   20 0                   21 0    
              22 0                   23 0                   24 0                
  25 0                   26 0                   27 0                   28 0    
              29 0                   30 0                   31 0                
  32 0                   33 0                   34 0                   35 0    
              36 0                   37 0                   38 0                
  39 0                   40 0                   41 0                   42 0    
              43 0                   44 0                   45 0                
  46 0                   47 0                   48 0                   49 0    
              50 0                   51 0                   52 0                
  53 0                   54 0                   55 0                   56 0    
              57 0                   58 0                   59 0                
  60 0                   61 0                   62 0                   63 0    
              64 0                   65 0                   66 0                
  67 0                   68 0                   69 0                   70 0    
              71 0                  

 

  51 52 53 54 55 56 57 58 59 60   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                   

 

  61 62 63 64 65 66 67 68 69 70   Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1                 0   2                 0   3                 0   4  
              0   5                 0   6                 0   7                
0   8                 0   9                 0   10                 0   11      
          0   12                 0   13                 0   14                 0
  15                 0   16                 0   17                 0   18      
          0   19                 0   20                 0   21                 0
  22                 0   23                 0   24                 0   25      
          0   26                 0   27                 0   28                 0
  29                 0   30                 0   31                 0   32      
          0   33                 0   34                 0   35                 0
  36                 0   37                 0   38                 0   39      
          0   40                 0   41                 0   42                 0
  43                 0   44                 0   45                 0   46      
          0   47                 0   48                 0   49                 0
  50                 0   51                 0   52                 0   53      
          0   54                 0   55                 0   56                 0
  57                 0   58                 0   59                 0   60      
          0   61                 0   62                 0   63                 0
  64                 0   65                 0   66                 0   67      
          0   68                 0   69                 0   70                 0
  71                 0  

 

  71 72 73 74 75 76 77 78 79 80   Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date 1   1   0   12   6 1   2   2   0   0 0 0 1   3   3   0   15 14 2 1   4   2
  0   2.25 5.5 1 1   5   1   0   17   0 1   6   2   0   1.5   0 1   7   2   0  
2   0 1   8   1   0   7.75   0 1   9   1   0   5   0 1   10   1   1   25   6 1  
11   1   1   30 2 1 1   12   1   1   10 3 0 1   13   1   0   12 12 4 1   14   1
  0   8   2 1   15   2   1   15   3 1   16   2   1   25   0 1   17   2   1   15
15 6 1   18   1   0   13   0.25 1   19   2   0   12   7 1 9/25/2012 20   2   0  
10   0 1   21   1   0   16.5   0 1   22   1   0   14.5   0 1   23   1   0   6  
0 1   24   3   1   5   0 1   25   1   1   17 17 7 1   26   2   0   4   0 1   27
  1   0   10   1 1   28   1   1   14   3 1   29   3   0   3 2 0 1   30   1   1  
7   3.75 1   31   1   0   5 5 0 1   32   1   0   24.25   10 1   33   1   0   13
  6 1   34   1   0   21   0 1   35   4   0   12   7 1   36   1   0   16.75   2 1
  37   3   0   13   0 1   38   1   0   15   6 1   39   1   0   14   1 1   40   1
  0   2 3 0 1   41   2   0   16 6 0 1   42   1   1   4.5   0 1   43   1   0   5
  5 1   44   1   0   5.75   1 1   45   2   0   13.5   0 1   46   2   0   2   2 1
  47   1   0   0.5 3 3 1   48   1   1   19   1.25 1   49   4   1   5.5   4 1  
50   1   0   2   2 1   51   1   0   4 10 9 1   52   1   1   10.5   5 1   53   1
  0   8 5 0 1   54   1   0   16.75   0 1   55   1   1   10   7.75 1   56   2   1
  6   0 1   57   1   0   3.5   0 1   58   1   0   0.5   0 1   59   1   0   32 8
0 1   60   2   0   3   0 1   61   1   0   0.5   0 1   62   2   0   15   0 1   63
  1   0   0   0 1   64   1   0   0   17 1   65   4   0   13.25   0 1   66   1  
0   25.5   4.5 1   67   1   0   32 0.75 4 1   68   3   1   27 20 0 1   69   2  
1   3   1.5 1   70   1   0   11.5   6 1   71   1   1   17   1 1  

 

  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1             789       2             731       3             760       4
            744       5             812       6             757       7        
    786       8             748       9             779       10             751
      11             789       12             766       13             785      
14             754       15             718       16             785       17  
          781       18             717       19             789 793     20      
      789       21             795       22             803       23            
800       24             774       25             715       26             788  
    27             790       28             794       29             773      
30             760       31             784       32             743       33  
          778       34             746       35             763       36        
    775       37             798       38             764       39            
793       40             760       41             776       42             753  
    43             789       44             753       45             787      
46             726       47             702       48             805       49  
          703       50             805       51             728       52        
    776       53             782       54             778       55            
775       56             804       57             778       58             726  
    59             782       60             718       61             790      
62             758       63             715       64             800       65  
          772       66             820       67             789       68        
    733       69             774       70             782       71            
788 #N/A    

 

  91 92 93 94 95 96 97 98 99 100   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1                 000000000000   2          
      000000000000   3                 000000000000   4                
000000000000   5                 000000000000   6                 000000000000  
7                 000000000000   8                 000000000000   9            
    000000000000   10                 000000000000   11                
000000000000   12                 000000000000   13                 000000000000
  14                 000000000000   15                 000000000000   16        
        000000000000   17                 000000000000   18                
000000000000   19                 000000000000   20                 000000000000
  21                 000000000000   22                 000000000000   23        
        000000000000   24                 000000000000   25                
000000000000   26                 000000000000   27                 000000000000
  28                 000000000000   29                 000000000000   30        
        000000000000   31                 000000000000   32                
000000000000   33                 000000000000   34                 000000000000
  35                 000000000000   36                 000000000000   37        
        000000000000   38                 000000000000   39                
000000000000   40                 000000000000   41                 000000000000
  42                 000000000000   43                 000000000000   44        
        000000000000   45                 000000000000   46                
000000000000   47                 000000000000   48                 000000000000
  49                 000000000000   50                 000000000000   51        
        000000000000   52                 000000000000   53                
000000000000   54                 000000000000   55                 000000000000
  56                 000000000000   57                 000000000000   58        
        000000000000   59                 000000000000   60                
000000000000   61                 000000000000   62                 000000000000
  63                 000000000000   64                 000000000000   65        
        000000000000   66                 000000000000   67                
000000000000   68                 000000000000   69                 000000000000
  70                 000000000000   71                 000000000000  

 

  101 102 103 104 105 106 107 108 109 110   Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification 1   13547.75   0.00   13547.75 13547.75 1 5   2   20370.33
19351.83 0.00 0.00 39722.16 39722.16 1 5   3   11752.00 9189.81 9087.33 0.00
20941.81 30029.14 1 5   4   0.00 5417.00 14417.00 9903.00 5417.00 29737.00 1 5  
5   16816.00   0.00   16816.00 16816.00 1 5   6   14578.86   5750.61   14578.86
20329.47 1 5   7   19166.66 0.00 2114.58 0.00 19166.66 21281.24 1 5   8  
16070.90   19479.17   16070.90 35550.07 1 5   9   15910.00 0.00 0.00 0.00
15910.00 15910.00 1 5   10   9941.00 0.00 310.00 0.00 9941.00 10251.00 1 4   11
  9549.83 1946.70 7416.75 0.00 11496.53 18913.28 1 4   12   9972.79 864.00 0.00
0.00 10836.79 10836.79 1 4   13   15000.00 3339.24 0.00 0.00 18339.24 18339.24 1
5   14   9177.30 0.00 12852.00 0.00 9177.30 22029.30 1 5   15   14968.00 0.00
0.00 0.00 14968.00 14968.00 1 4   16   85070.72   0.00   85070.72 85070.72 1 4  
17   19639.82 3166.66 0.00 0.00 22806.48 22806.48 1 4   18   7240.19   35305.52
  7240.19 42545.71 1 5   19   41666.68 0.00 -6811.00 0.00 41666.68 34855.68 1 5
  20   22916.00 0.00 0.00 0.00 22916.00 22916.00 1 5   21   12053.42 0.00 0.00
0.00 12053.42 12053.42 1 5   22   17416.67 0.00 0.00 0.00 17416.67 17416.67 1 5
  23   19733.00   0.00   19733.00 19733.00 1 5   24   8310.25 349.60 0.00 0.00
8659.85 8659.85 1 4   25   18725.00 17848.42 0.00 0.00 36573.42 36573.42 1 4  
26   9854.79   483.58   9854.79 10338.37 1 5   27   20019.00 0.00 0.00 0.00
20019.00 20019.00 1 5   28   21725.31   0.00   21725.31 21725.31 1 4   29  
11870.44 4801.00 231.00 357.74 16671.44 17260.18 1 5   30   24400.00   0.00  
24400.00 24400.00 1 4   31   14852.59 12500.00 0.00 0.00 27352.59 27352.59 1 5  
32   112500.00 0.00 0.00 0.00 112500.00 112500.00 1 5   33   16336.00   0.00  
16336.00 16336.00 1 5   34   22941.67 0.00 0.00 0.00 22941.67 22941.67 1 5   35
  39411.30 0.00 0.00 0.00 39411.30 39411.30 1 5   36   21516.80 0.00 0.00 0.00
21516.80 21516.80 1 5   37   17839.29   0.00   17839.29 17839.29 1 5   38  
1961.30 0.00 30808.09 0.00 1961.30 32769.39 1 5   39   18750.00 0.00 0.00 0.00
18750.00 18750.00 1 5   40   6844.92 6407.81 0.00 0.00 13252.73 13252.73 1 5  
41   19517.08 4895.00 0.00 0.00 24412.08 24412.08 1 5   42   25000.00   0.00  
25000.00 25000.00 1 4   43   15666.66 0.00 0.00 0.00 15666.66 15666.66 1 5   44
  24157.66   14701.13   24157.66 38858.79 1 5   45   50910.41 0.00 0.00 0.00
50910.41 50910.41 1 5   46   16083.34 0.00 0.00 0.00 16083.34 16083.34 1 5   47
  4000.00 4705.00 0.00 0.00 8705.00 8705.00 1 5   48   15416.66   0.00  
15416.66 15416.66 1 4   49   43666.00 0.00 0.00 0.00 43666.00 43666.00 1 4   50
  41256.96   0.00   41256.96 41256.96 1 5   51   9583.00 9580.00 0.00 0.00
19163.00 19163.00 1 5   52   29726.43   0.00   29726.43 29726.43 1 4   53  
4648.00 9126.00 0.00 937.50 13774.00 14711.50 1 5   54   17873.00   0.00  
17873.00 17873.00 1 5   55   29197.93 0.00 0.00 0.00 29197.93 29197.93 1 4   56
  59852.25   0.00   59852.25 59852.25 1 4   57   16666.67 0.00 32894.52 0.00
16666.67 49561.19 1 5   58   16666.00   0.00   16666.00 16666.00 1 5   59   0.00
12190.00 11432.54 0.00 12190.00 23622.54 1 5   60   17004.38 0.00 0.00 0.00
17004.38 17004.38 1 5   61   20833.34 0.00 0.00 0.00 20833.34 20833.34 1 5   62
  17500.00 0.00 6383.27 0.00 17500.00 23883.27 1 5   63   22083.33   0.00  
22083.33 22083.33 1 5   64   2054.00 941.00 6553.00 0.00 2995.00 9548.00 1 5  
65   50310.00   19472.50   50310.00 69782.50 1 5   66   17094.18   0.00  
17094.18 17094.18 1 5   67   11362.00 8667.00 0.00 0.00 20029.00 20029.00 1 5  
68   9373.51 18050.96 0.00 0.00 27424.47 27424.47 1 4   69   55276.77   0.00  
55276.77 55276.77 1 4   70   19260.32   0.00   19260.32 19260.32 1 5   71  
64710.05   0.00   64710.05 64710.05 1 4  

 

  111 112 113 114 115 116 117 118 119 120   Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1 3   4   163634.53 5511.04 0.4068       2 3   4   287298.00 9081.92
0.2286     100 3 3   4   2468648.19 16375.28 0.5453       4 3   4   257662.95
9859.06 0.3315       5 3   4   421521.06 3496.01 0.2079     100 6 3   4  
62312.64 6600.21 0.3247     100 7 3   4   156688.82 8908.69 0.4186     91.0765 8
3   4   172510.86 9619.10 0.2706       9 3   4   48625.11 5864.08 0.3686     100
10 3   4   44408.16 4355.73 0.4249       11 3   4   2047789.50 6843.32 0.3618  
    12 3   4   98044.81 4818.15 0.4446       13 3   4   157295.61 6112.36 0.3333
      14 3   4   101886.48 5152.26 0.2339       15 3   4   156372.28 5063.15
0.3383       16 3   4   2618900.07 16119.63 0.1895     100 17 3   4   223330.50
9576.19 0.4199       18 3   4   41265.59 7008.26 0.1647       19 3   4  
2519051.70 14092.29 0.4043       20 3   4   43426.26 8514.60 0.3716     100 21 3
  4   36361.68 5085.48 0.4219     100 22 3   4   172421.28 7364.99 0.4229    
100 23 3   4   49148.01 5858.33 0.2969     100 24 3   4   356281.90 3387.70
0.3912     100 25 3   4   199276.42 12226.71 0.3343       26 3   4   50434.30
3874.63 0.3748     47.2942 27 3   4   137826.50 8581.95 0.4287       28 3   4  
119457.22 6999.59 0.3222       29 3   4   364790.71 8228.79 0.4768     100 30 3
  4   142502.80 5956.87 0.2441       31 3   4   916794.26 4652.18 0.1701     100
32 3   4   559693.03 15520.16 0.1380       33 3   4   164963.54 4922.97 0.3014  
    34 3   4   695693.21 5672.86 0.2473     100 35 3   4   60457.80 11582.43
0.2939       36 3   4   55288.37 6675.85 0.3103       37 3   4   167743.93
7671.45 0.4300     100 38 3   4   158021.37 6623.28 0.2021       39 3   4  
161556.73 4520.64 0.2411       40 3   4   31966.06 5051.30 0.3812     51.139 41
3   4   54149.78 7271.48 0.2979     100 42 3   4   145725.02 7173.00 0.2869    
100 43 3   4   66274.48 4754.31 0.3035       44 3   4   228379.63 11601.21
0.2985       45 3   4   149777.28 11969.19 0.2351     100 46 3   4   32252.00
5124.96 0.3187       47 3   4   28842.27 3837.90 0.4409       48 3   4  
157915.67 6451.96 0.4185       49 3   4   286788.47 9803.24 0.2245       50 3  
4   101112.60 6287.64 0.1524       51 3   4   58502.92 7248.71 0.3783       52 3
  4   26038.89 4234.26 0.1424       53 3   4   250018.76 6299.99 0.4282     100
54 3   4   276139.22 7329.90 0.4101     100 55 3   4   145644.84 6081.26 0.2083
      56 3   4   663041.14 8108.36 0.1355     100 57 3   4   165629.29 7114.46
0.1435     100 58 3   4   215108.64 7056.87 0.4234     100 59 3   4   568474.56
4841.35 0.2049     100 60 3   4   53265.95 7422.21 0.4365     100 61 3   4  
135307.26 6218.06 0.2985     100 62 3   4   282798.18 10658.55 0.4463     100 63
3   4   888742.18 9727.88 0.4405     100 64 3   4   1295564.20 3535.19 0.3703  
    65 3   4   1282930.65 23350.27 0.3346     100 66 3   4   142507.74 4584.57
0.2682       67 3   4   206549.26 4852.11 0.2423       68 3   4   196672.60
11606.12 0.4232       69 3   4   275200.69 9807.15 0.1774       70 3   4  
213066.79 5618.91 0.2917       71 3   4   555470.24 6264.13 0.0968      

 

  121 122 123 124 125 126 127 128 129 130   City State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name 1 AUSTIN TX 78704 1 1   694000.00 3 20120728   2 DALLAS TX
75254 1 1 935000.00 960000.00 3 20120507   3 SCOTTSDALE AZ 85262 7 1  
2400000.00 3 20120327   4 PARADISE VALLEY AZ 85253 1 1   1425000.00 3 20120719  
5 GILBERT AZ 85234 7 1 705000.00 705000.00 3 20120709   6 APEX NC 27502 7 1
732000.00 732000.00 3 20120616   7 RYE NY 10580 1 1 999999.00 1050000.00 3
20120524   8 WATER MILL NY 11976 1 2   1350000.00 3 20120620   9 FALLS CHURCH VA
22043 1 1 1320000.00 1410000.00 3 20120706   10 LEWES DE 19958 1 1   1600000.00
3 20120507   11 REHOBOTH BEACH DE 19971 7 1   2000000.00 3 20120626   12 PIKE
ROAD AL 36064 7 1   850000.00 3 20120614   13 RICHMOND VA 23221 7 1   1201500.00
3 20120727   14 LOS ANGELES CA 90045 1 1   825000.00 3 20120521   15 SANTA ANA
CA 92705 1 1   1250000.00 3 20120703   16 SANTA ROSA BEACH FL 32459 7 2
2628000.00 2800000.00 3 20120725   17 PINEHURST NC 28374 7 1   1295000.00 3
20120504   18 CLEVELAND MO 64734 1 1   850000.00 3 20120529   19 MENLO PARK CA
94025 1 1   2400000.00 3 20120228   20 JOHNS CREEK GA 30022 7 1 945000.00
958000.00 3 20120622   21 PROSPER TX 75078 7 1 715000.00 721000.00 3 20120627  
22 WESTLAKE TX 76262 7 1 1150000.00 1200000.00 3 20120713   23 CINCINNATI OH
45208 1 1 880000.00 880000.00 3 20120805   24 HOUSTON TX 77098 7 1 1299900.00
1275000.00 3 20120720   25 HIGHLAND PARK TX 75205 1 1   1500000.00 3 20120628  
26 KINGSVILLE MD 21087 7 1 650000.00 650000.00 3 20120605   27 DALLAS TX 75230 1
1   1165000.00 3 20120521   28 DALLAS TX 75225 1 1   1145000.00 3 20120612   29
ELLICOTT CITY MD 21042 7 1 1460349.00 1470000.00 3 20120723   30 BELLAIRE TX
77401 1 1   980000.00 3 20120512   31 HIGHLAND PARK TX 75205 1 1 1207651.00
1275000.00 3 20120420   32 DALLAS TX 75225 1 1   1650000.00 3 20120702   33
ARGYLE TX 76226 1 1   725000.00 3 20120731   34 DALLAS TX 75209 1 1 818681.00
865000.00 3 20120730   35 SAN ANTONIO TX 78258 7 1   1550000.00 3 20120625   36
DALLAS TX 75230 1 1   1102000.00 3 20120605   37 SCOTTSDALE AZ 85260 7 1
1015000.00 1015000.00 3 20120522   38 RENO NV 89511 7 1   1500000.00 3 20120618
  39 CARROLLTON TX 75010 7 1   680000.00 98 20120716   40 UNIVERSITY PARK TX
75225 1 1 768000.00 764000.00 3 20120620   41 COLLEYVILLE TX 76034 7 1 665000.00
672000.00 3 20120721   42 DALLAS TX 75252 7 1 875000.00 900000.00 3 20120813  
43 WEST HARTFORD CT 06107 1 1   750000.00 3 20120726   44 NEW CANAAN CT 06840 1
1   2055000.00 3 20120607   45 ABILENE TX 79602 1 1 800000.00 945000.00 3
20120725   46 NEWCASTLE WA 98056 1 1   670000.00 3 20120711   47 ODESSA TX 79765
7 1   1400000.00 3 20120702   48 VIRGINIA BEACH VA 23451 1 1   975000.00 3
20120703   49 FRANKLIN TN 37069 7 1   1250000.00 3 20120425   50 ATLANTA GA
30342 7 1   1350000.00 3 20120712   51 WINCHESTER MA 01890 1 1   1550000.00 3
20120611   52 DALLAS TX 75214 1 1   775000.00 3 20120523   53 SAN JUAN
CAPISTRANO CA 92675 7 1 1189000.00 1189000.00 3 20120731   54 CHATSWORTH CA
91311 1 1 950000.00 950000.00 3 20120526   55 SCOTTSDALE AZ 85255 7 1  
1015000.00 3 20120712   56 DALLAS TX 75225 1 1 1150000.00 1530000.00 3 20120705
  57 SUMMIT NJ 07901 1 1 1250000.00 1250000.00 3 20120514   58 CHARLOTTE NC
28207 1 1 875000.00 886000.00 3 20120611   59 ALBUQUERQUE NM 87111 7 1 810000.00
820000.00 3 20120726   60 SAN DIEGO CA 92130 1 1 1175000.00 1175000.00 3
20120529   61 AUSTIN TX 78746 7 1 1035000.00 1050000.00 3 20120713   62 AUSTIN
TX 78705 1 1 1090000.00 1125000.00 3 20120720   63 HOUSTON TX 77024 7 1
1690000.00 1710000.00 3 20120717   64 SPOKANE WA 99223 7 1   630000.00 3
20120626   65 AUSTIN TX 78734 7 1 1750000.00 1760000.00 3 20120723   66 FULSHEAR
TX 77441 7 1   766000.00 3 20120809   67 HIGHLAND PARK TX 75209 1 1   992000.00
3 20120730   68 BERLIN MD 21811 1 2   875000.00 3 20120430   69 ARNOLD MD 21012
7 1   1550000.00 3 20120703   70 NEW ALBANY OH 43054 7 1   860000.00 3 20120504
  71 ATLANTA GA 30305 1 1   1650000.00 3 20120612  

 

  131 132 133 134 135 136 137 138 139 140   Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1             0.7844 0.7844 0 0 2             0.6598 0.6598 0 0 3  
          0.6458 0.6458 0 0 4             0.7462 0.7462 0 0 5             0.8000
0.8000 0 0 6             0.7500 0.7500 0 0 7             0.7999 0.7999 0 0 8    
        0.5743 0.5743 0 0 9             0.7500 0.7500 0 0 10             0.3906
0.3906 0 0 11             0.5325 0.5325 0 0 12             0.7147 0.7147 0 0 13
            0.8000 0.8000 0 0 14             0.7868 0.7868 0 0 15            
0.6856 0.6856 0 0 16             0.5707 0.5707 0 0 17             0.6872 0.6108
0 0 18             0.6964 0.6964 0 0 19             0.5860 0.5860 0 0 20        
    0.8000 0.8000 0 0 21             0.6783 0.6783 0 0 22             0.8000
0.8000 0 0 23             0.6363 0.6363 0 0 24             0.5490 0.5490 0 0 25
            0.5880 0.5213 0 0 26             0.7846 0.7846 0 0 27            
0.7974 0.7974 0 0 28             0.5406 0.5406 0 0 29             0.7499 0.7499
0 0 30             0.6051 0.6051 0 0 31             0.4968 0.4968 0 0 32        
    0.6896 0.6896 0 0 33             0.7213 0.7213 0 0 34             0.7499
0.7499 0 0 35             0.4529 0.4529 0 0 36             0.5867 0.5867 0 0 37
            0.7980 0.7980 0 0 38             0.6295 0.6295 0 0 39            
0.7985 0.7985 0 0 40             0.8000 0.8000 0 0 41             0.8000 0.8000
0 0 42             0.7500 0.7500 0 0 43             0.8000 0.8000 0 0 44        
    0.7500 0.7500 0 0 45             0.8000 0.8000 0 0 46             0.8000
0.8000 0 0 47             0.3492 0.3492 0 0 48             0.7282 0.7282 0 0 49
            0.7500 0.7500 0 0 50             0.6777 0.6777 0 0 51            
0.6290 0.6290 0 0 52             0.6390 0.6390 0 0 53             0.7443 0.7443
0 0 54             0.8000 0.8000 0 0 55             0.7083 0.7083 0 0 56        
    0.7391 0.7391 0 0 57             0.6400 0.6400 0 0 58             0.8000
0.8000 0 0 59             0.7407 0.7407 0 0 60             0.5744 0.5744 0 0 61
            0.8000 0.8000 0 0 62             0.8000 0.8000 0 0 63            
0.5911 0.5911 0 0 64             0.7292 0.7292 0 0 65             0.5714 0.5714
0 0 66             0.7387 0.7387 0 0 67             0.6035 0.6035 0 0 68        
    0.7500 0.7500 0 0 69             0.6387 0.6387 0 0 70             0.8000
0.8000 0 0 71             0.5964 0.5964 0 0

 

  141 142 143 144 145 146 147 148 149 150   Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1 0                   2 0                   3 0                   4 0    
              5 0                   6 0                   7 0                  
8 0                   9 0                   10 0                   11 0        
          12 0                   13 0                   14 0                  
15 0                   16 0                   17 0                   18 0      
            19 0                   20 0                   21 0                  
22 0                   23 0                   24 0                   25 0      
            26 0                   27 0                   28 0                  
29 0                   30 0                   31 0                   32 0      
            33 0                   34 0                   35 0                  
36 0                   37 0                   38 0                   39 0      
            40 0                   41 0                   42 0                  
43 0                   44 0                   45 0                   46 0      
            47 0                   48 0                   49 0                  
50 0                   51 0                   52 0                   53 0      
            54 0                   55 0                   56 0                  
57 0                   58 0                   59 0                   60 0      
            61 0                   62 0                   63 0                  
64 0                   65 0                   66 0                   67 0      
            68 0                   69 0                   70 0                  
71 0                  

 

  151 152 153 154 155 156 157 158 159 160   Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing 1                     2              
      3                     4                     5                     6      
              7                     8                     9                    
10                     11                     12                     13        
            14                     15                     16                    
17                     18                     19                     20        
            21                     22                     23                    
24                     25                     26                     27        
            28                     29                     30                    
31                     32                     33                     34        
            35                     36                     37                    
38                     39                     40                     41        
            42                     43                     44                    
45                     46                     47                     48        
            49                     50                     51                    
52                     53                     54                     55        
            56                     57                     58                    
59                     60                     61                     62        
            63                     64                     65                    
66                     67                     68                     69        
            70                     71                    

 

  161 162 163 164 165 166 167   Brrw - Yrs at in Industry CoBrrw - Yrs at in
Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income
(Salary) Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income
(Commission) 1 12   0.00 20420901 13547.75 0.00 0.00 2 21 16 0.00 20420801
20370.33 0.00 0.00 3 15 14 0.00 20420801 11752.00 0.00 0.00 4 9 9 0.00 20420901
0.00 0.00 14417.00 5 18   0.00 20420901 16816.00 0.00 0.00 6 10   0.00 20420901
14578.86 5750.61 0.00 7 2   0.00 20420901 19166.66 2114.58 0.00 8 15   0.00
20420801 16070.90 19479.17 0.00 9 15   0.00 20420801 15910.00 0.00 0.00 10 25  
0.00 20420901 9941.00 0.00 0.00 11 30 2 0.00 20420901 9549.83 0.00 0.00 12 10 6
0.00 20420901 9972.79 0.00 0.00 13 12 12 0.00 20420901 15000.00 0.00 0.00 14 8  
0.00 20420801 9177.30 0.00 12852.00 15 15   0.00 20420901 14968.00 0.00 0.00 16
25   0.00 20421001 85070.72 0.00 0.00 17 15 15 55027.00 20420901 19639.82 0.00
0.00 18 13   0.00 20420901 7240.19 0.00 35305.52 19 20   0.00 20420401 41666.68
0.00 0.00 20 21   0.00 20420901 22916.00 0.00 0.00 21 16.5   0.00 20420801
12053.42 0.00 0.00 22 21   0.00 20420801 17416.67 0.00 0.00 23 15   0.00
20420901 19733.00 0.00 0.00 24 40   0.00 20420901 8310.25 0.00 0.00 25 17 17
97016.00 20420801 18725.00 0.00 0.00 26 4   0.00 20420801 9854.79 0.00 0.00 27
10   0.00 20420801 20019.00 0.00 0.00 28 14   0.00 20420801 21725.31 0.00 0.00
29 40 2 0.00 20420901 11870.44 0.00 0.00 30 19   0.00 20420801 24400.00 0.00
0.00 31 15 16 0.00 20420801 14852.59 0.00 0.00 32 25   0.00 20420901 112500.00
0.00 0.00 33 15   0.00 20420901 16336.00 0.00 0.00 34 26   0.00 20420901
22941.67 0.00 0.00 35 12   0.00 20420801 39411.30 0.00 0.00 36 17   0.00
20420701 21516.80 0.00 0.00 37 22   0.00 20420801 17839.29 0.00 0.00 38 15  
0.00 20420801 1961.30 0.00 30808.09 39 18   0.00 20420901 18750.00 0.00 0.00 40
13 13 0.00 20420801 6844.92 0.00 0.00 41 18 10 0.00 20420901 19517.08 0.00 0.00
42 10   0.00 20420901 25000.00 0.00 0.00 43 5   0.00 20420901 15666.66 0.00 0.00
44 6   0.00 20420801 24157.66 14701.13 0.00 45 13.5   0.00 20420901 50910.41
0.00 0.00 46 5   0.00 20420801 16083.34 0.00 0.00 47 10 20 0.00 20420901 4000.00
0.00 0.00 48 19   0.00 20420901 15416.66 0.00 0.00 49 9   0.00 20420901 43666.00
0.00 0.00 50 2   0.00 20420901 41256.96 0.00 0.00 51 10 10 0.00 20420801 9583.00
0.00 0.00 52 10.5   0.00 20420801 29726.43 0.00 0.00 53 15 17 0.00 20420901
4648.00 0.00 0.00 54 17   0.00 20420801 17873.00 0.00 0.00 55 12   0.00 20420901
29197.93 0.00 0.00 56 40   0.00 20420901 59852.25 0.00 0.00 57 17   0.00
20420801 16666.67 32894.52 0.00 58 25   0.00 20420801 16666.00 0.00 0.00 59 32
30 0.00 20420901 0.00 0.00 11432.54 60 11   0.00 20420801 17004.38 0.00 0.00 61
17   0.00 20420901 20833.34 0.00 0.00 62 15   0.00 20420901 17500.00 2083.35
0.00 63 20   0.00 20420901 22083.33 0.00 0.00 64 0   0.00 20420901 2054.00 0.00
0.00 65 13.25   0.00 20420901 50310.00 19472.50 0.00 66 25.5   0.00 20420901
17094.18 0.00 0.00 67 32 24 0.00 20420901 11362.00 0.00 0.00 68 27 20 0.00
20420901 9373.51 0.00 0.00 69 15   0.00 20420901 55276.77 0.00 0.00 70 12   0.00
20420901 19260.32 0.00 0.00 71 17   0.00 20420801 64710.05 0.00 0.00

 

  168 169 170 171 172 173   Co-Borrower Wage Income (Salary) Co-Borrower Wage
Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0.00 0.00 0.00 Full Two Years Two
Months 2 19351.83 0.00 0.00 Full Two Years Two Months 3 9189.81 0.00 0.00 Full
Two Years Two Months 4 5417.00 0.00 9903.00 Full Two Years Two Months 5 0.00
0.00 0.00 Full Two Years Two Months 6 0.00 0.00 0.00 Full Two Years Two Months 7
0.00 0.00 0.00 Full Two Years Two Months 8 0.00 0.00 0.00 Full Two Years Two
Months 9 0.00 0.00 0.00 Full Two Years Two Months 10 0.00 0.00 0.00 Full Two
Years Two Months 11 1946.70 0.00 0.00 Full Two Years Two Months 12 864.00 0.00
0.00 Full Two Years Two Months 13 3339.24 0.00 0.00 Full Two Years Two Months 14
0.00 0.00 0.00 Full Two Years Two Months 15 0.00 0.00 0.00 Full Two Years Two
Months 16 0.00 0.00 0.00 Full Two Years Two Months 17 3166.66 0.00 0.00 Full Two
Years Two Months 18 0.00 0.00 0.00 Full Two Years Two Months 19 0.00 0.00 0.00
Full Two Years Two Months 20 0.00 0.00 0.00 Full Two Years Two Months 21 0.00
0.00 0.00 Full Two Years Two Months 22 0.00 0.00 0.00 Full Two Years Two Months
23 0.00 0.00 0.00 Full Two Years Two Months 24 349.60 0.00 0.00 Full Two Years
Two Months 25 17848.42 0.00 0.00 Full Two Years Two Months 26       Full Two
Years Two Months 27 0.00 0.00 0.00 Full Two Years Two Months 28 0.00 0.00 0.00
Full Two Years Two Months 29 4801.00 0.00 0.00 Full Two Years Two Months 30    
  Full Two Years Two Months 31 12500.00 0.00 0.00 Full Two Years Two Months 32
0.00 0.00 0.00 Full Two Years Two Months 33 0.00 0.00 0.00 Full Two Years Two
Months 34 0.00 0.00 0.00 Full Two Years Two Months 35 0.00 0.00 0.00 Full Two
Years Two Months 36 0.00 0.00 0.00 Full Two Years Two Months 37       Full Two
Years Two Months 38 0.00 0.00 0.00 Full Two Years Two Months 39 0.00 0.00 0.00
Full Two Years Two Months 40 6407.81 0.00 0.00 Full Two Years Two Months 41
4895.00 0.00 0.00 Full Two Years Two Months 42 0.00 0.00 0.00 Full Two Years Two
Months 43 0.00 0.00 0.00 Full Two Years Two Months 44 0.00 0.00 0.00 Full Two
Years Two Months 45 0.00 0.00 0.00 Full Two Years Two Months 46 0.00 0.00 0.00
Full Two Years Two Months 47 4705.00 0.00 0.00 Full Two Years Two Months 48 0.00
0.00 0.00 Full Two Years Two Months 49 0.00 0.00 0.00 Full Two Years Two Months
50 0.00 0.00 0.00 Full Two Years Two Months 51 9580.00 0.00 0.00 Full Two Years
Two Months 52       Full Two Years Two Months 53 9126.00 937.50 0.00 Full Two
Years Two Months 54       Full Two Years Two Months 55 0.00 0.00 0.00 Full Two
Years Two Months 56 0.00 0.00 0.00 Full Two Years Two Months 57 0.00 0.00 0.00
Full Two Years Two Months 58       Full Two Years Two Months 59 12190.00 0.00
0.00 Full Two Years Two Months 60 0.00 0.00 0.00 Full Two Years Two Months 61
0.00 0.00 0.00 Full Two Years Two Months 62 0.00 0.00 0.00 Full Two Years Two
Months 63 0.00 0.00 0.00 Full Two Years Two Months 64 941.00 0.00 0.00 Full Two
Years Two Months 65 0.00 0.00 0.00 Full Two Years Two Months 66 0.00 0.00 0.00
Full Two Years Two Months 67 8667.00 0.00 0.00 Full Two Years Two Months 68
18050.96 0.00 0.00 Full Two Years Two Months 69 0.00 0.00 0.00 Full Two Years
Two Months 70 0.00 0.00 0.00 Full Two Years Two Months 71 0.00 0.00 0.00 Full
Two Years Two Months

 



 

 

 

ASF RMBS DISCLOSURE PACKAGE

 



The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 

Field

Number

Field Name Field Description

Type of

Field

Data Type Sample Data Format

When

Applicable?

Valid Values

Proposed

Unique

Coding

Notes 1 Primary Servicer The MERS Organization ID of the company that has or
will have the right to service the loan. General Information Numeric – Integer
2351805 9(7) Always “9999999” if Unknown 2 Servicing Fee—Percentage Aggregate
monthly fee paid to all servicers, stated in decimal form. General Information
Numeric - Decimal 0.0025 9.999999 Loans without flat-dollar servicing fees >= 0
and < 1 Must be populated if Field 3 is Null 3 Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount. General
Information Numeric – Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

Must be populated if 2 is Null 4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always “9999999” if Unknown 6
Loan Group Indicates the collateral group number in which the loan falls (for
structures with multiple collateral groups). Use “1” if there is only one loan
group. General Information Text 1A XXXX Always “UNK” if Unknown 7 Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD). General Information
Numeric – Integer TBD TBD Always TBD Details to be provided by Vendor 8
Amortization Type Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99 Always
See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

9 Lien Position A number indicating the loan’s lien position (1 = first lien,
etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown 10 HELOC
Indicator Indicates whether the loan is a home equity line of credit. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric – Integer 9
99 Always See Coding See Appendix A 12 Cash Out Amount Cash Out Amount: [New
Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds] – [Closing
Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash) Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0 13 Total Origination and Discount Points
(in dollars) Amount paid to the lender to increase the lender’s effective yield
and, in the case of discount points, to reduce the interest rate paid by the
borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0 Typically Lines
801 and 802 of HUD Settlement Statement 14 Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations. Loan Type Numeric – Integer 1 99
Always See Coding

0 = No

1 = Yes

99 = Unknown

15 Relocation Loan Indicator Indicates whether the loan is part of a corporate
relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

16 Broker Indicator Indicates whether a broker took the application. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

17 Channel Code indicating the source (channel) from which the Issuer obtained
the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

18 Escrow Indicator Indicates whether various homeownership expenses are paid by
the borrower directly or through an escrow account (as of securitization cut-off
date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of all
associated senior mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position > 1 >=
0 20 Loan Type of Most Senior Lien For non-first mortgages, indicates whether
the associated first mortgage is a Fixed, ARM, Hybrid, or negative amortization
loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages where
the associated first mortgage is a hybrid ARM, the number of months remaining in
the initial fixed interest rate period for the hybrid first mortgage. Mortgage
Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0 22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2 23 Junior Mortgage Balance For first mortgages with subordinate
liens at the time of origination, the combined balance of the subordinate liens
(if known). Mortgage Lien Info Numeric – Decimal 51775.12 9(10).99 If Lien
Position = 1 and there is a 2nd lien on the subject property >= 0 Subject to
Regulatory Confirmation 24 Origination Date of Most Senior Lien For non-first
mortgages, the origination date of the associated first mortgage. Mortgage Lien
Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a 2nd lien on the
subject property “19010101” if unknown 25 Origination Date The date of the
Mortgage Note and Mortgage/Deed of Trust Loan Term and Amortization Type Date
20090914 YYYYMMDD Always “19010101” if unknown 26 Original Loan Amount The
dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit. Loan Term and Amortization Type Numeric – Decimal 150000 9(10).99 Always
>0 27 Original Interest Rate The original note rate as indicated on the mortgage
note. Loan Term and Amortization Type Numeric – Decimal 0.0475 9.999999 Always >
0 and <= 1 28 Original Amortization Term The number of months in which the loan
would be retired if the amortizing principal and interest payment were to be
paid each month. Loan Term and Amortization Type Numeric – Integer 360 999
Always >= 60 29 Original Term to Maturity The initial number of months between
loan origination and the loan maturity date, as specified on the mortgage note.
Loan Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A 30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A 31 Interest Type
Indicator Indicates whether the interest rate calculation method is simple or
actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding

1= Simple

2 = Actuarial

99 = Unknown

32 Original Interest Only Term Original interest-only term for a loan in months
(including NegAm Loans). Loan Term and Amortization Type Numeric – Integer 60
999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

33 Buy Down Period The total number of months during which any buy down is in
effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

34 HELOC Draw Period The original number of months during which the borrower may
draw funds against the HELOC account. Loan Term and Amortization Type Numeric –
Integer 24 999 HELOCs Only >= 12 and <= 120 35 Scheduled Loan Amount Mortgage
loan scheduled principal balance as of cut-off date. For HELOCs, the current
drawn amount. Loan Term and Amortization Type Numeric – Decimal 248951.19
9(10).99 Always >= 0 36 Current Interest Rate The interest rate used to
calculate the current P&I or I/O payment. Loan Term and Amortization Type
Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1 37 Current Payment Amount
Due Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts). Loan Term and Amortization Type Numeric –
Decimal 1250.15 9(10).99 Always > 0 38 Scheduled Interest Paid
Through Date Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown 39 Current Payment Status Number of payments the borrower
is past due as of the securitization cut-off date. Loan Term and Amortization
Type Numeric – Integer 3 99 Always >= 0 40 Index Type Specifies the type of
index to be used to determine the interest rate at each adjustment. Adjustable
Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only See Coding See Appendix
B 41 ARM Look-back Days The number of days prior to the interest rate adjustment
date to retrieve the index value. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 45 99 ARMs Only >= 0 to <=99 42 Gross Margin The percentage stated on
the mortgage note representing the spread between the ARM Index value and the
mortgage interest rate. The gross mortgage margin is added to the index value to
establish a new gross interest rate in the manner prescribed on the mortgage
note. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.03 9.999999 ARMs Only
>0 and <= 1 43 ARM Round Flag An indicator of whether an adjusted interest rate
is rounded to the next higher ARM round factor, to the next lower round factor,
or to the nearest round factor. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

44 ARM Round Factor The percentage to which an adjusted interest rate is to be
rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1 45 Initial Fixed Rate Period For hybrid ARMs, the period between
the first payment date of the mortgage and the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999 Hybrid ARMs Only
>= 1 to <=240 46 Initial Interest Rate Cap (Change Up) The maximum percentage by
which the mortgage note rate may increase at the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only
>= 0 and <= 1 99=no cap 47 Initial Interest Rate Cap (Change Down) The maximum
percentage by which the mortgage note rate may decrease at the first interest
rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02
9.999999 ARMs Only >= 0 and <= 1 99=no cap 48 Subsequent Interest Rate Reset
Period The number of months between subsequent rate adjustments. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 60 999 ARMs Only >=0 and <= 120 0 = Loan does
not adjust after initial reset 49 Subsequent Interest Rate (Change Down) The
maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap 50 Subsequent
Interest Rate Cap (Change Up) The maximum percentage by which the interest rate
may increase at each rate adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0
and <= 1 99=no cap 51 Lifetime Maximum Rate (Ceiling) The maximum interest rate
that can be in effect during the life of the loan. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1 =1 if no ceiling
specified 52 Lifetime Minimum Rate (Floor) The minimum interest rate that can be
in effect during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.015 9.999999 ARMs Only >= 0 and <= 1 If no floor is specified enter
the greater of the margin or 0. 53 Negative Amortization Limit The maximum
amount of negative amortization allowed before recast is required. (Expressed as
a percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2 54
Initial Negative Amortization Recast Period The number of months in which the
payment is required to recast if the loan does not reach the prescribed maximum
balance earlier. Negative Amortization Numeric – Integer 60 999 Negatively
Amortizing ARMs Only >=0 55 Subsequent Negative Amortization Recast Period The
number of months after which the payment is required to recast AFTER the first
recast period. Negative Amortization Numeric – Integer 48 999 Negatively
Amortizing ARMs Only >=0 56 Initial Fixed Payment Period Number of months after
origination during which the payment is fixed. Negative Amortization Numeric –
Integer 60 999 Negatively Amortizing Hybrid ARMs Only >= 0 to <=120 57
Subsequent Payment Reset Period Number of months between payment adjustments
after first payment reset. Negative Amortization Numeric – Integer 12 999
Negatively Amortizing ARMs Only >= 0 to <=120 58 Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period. Negative Amortization Numeric – Decimal 0.075 9.999999
Negatively Amortizing ARMs Only >= 0 and < 1 59 Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap. Negative Amortization Numeric – Decimal 0.075
9.999999 Negatively Amortizing ARMs Only >= 0 and < 1 60 Initial Minimum Payment
Reset Period The maximum number of months a borrower can initially pay the
minimum payment before a new minimum payment is determined. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120 61 Subsequent Minimum Payment Reset Period The maximum number of months
(after the initial period) a borrower can pay the minimum payment before a new
minimum payment is determined after the initial period. Negative Amortization
Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120 62 Option
ARM Indicator An indicator of whether the loan is an Option ARM. Negative
Amortization Numeric – Integer 1 99 ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

63 Options at Recast The means of computing the lowest monthly payment available
to the borrower after recast. Option ARM Numeric – Integer 2 99 Option ARMs Only
N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

64 Initial Minimum Payment The initial minimum payment the borrower is permitted
to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0 65 Current
Minimum Payment Current Minimum Payment (in dollars). Negative Amortization
Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0 66 Prepayment Penalty
Calculation A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term. Prepayment Penalties Numeric –
Integer 12 99 Always See Coding See Appendix C 67 Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

68 Prepayment Penalty Total Term The total number of months that the prepayment
penalty may be in effect. Prepayment Penalties Numeric – Integer 60 999 All
loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”) >0 to <=120 69 Prepayment Penalty Hard Term For hybrid
prepayment penalties, the number of months during which a “hard” prepayment
penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans with Hybrid
Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to <=120 70
Primary Borrower ID A lender-generated ID number for the primary borrower on the
mortgage Borrower Numeric—Integer 123456789 999999999 Always >0   Used to
identify the number of times a single borrower appears in a given deal. 71
Number of Mortgaged Properties The number of residential properties owned by the
borrower that currently secure mortgage loans. Borrower Numeric – Integer 1 99
Always > 0 72 Total Number of Borrowers The number of Borrowers who are
obligated to repay the mortgage note. Borrower Numeric – Integers 2 99 Always >
0 73 Self-employment Flag An indicator of whether the primary borrower is
self-employed. Borrower Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining to
the subject property other than principal and interest (includes common charges,
condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and Amortization
Type Numeric – Decimal 1789.25 9(10).99 Always > 0 75 Length of Employment:
Borrower The number of years of service with the borrower’s current employer as
of the date of the loan. Borrower Qualification Numeric – Decimal 3.5 99.99
Always >=0 99 = Retired, None employment income soure (social security, trust
income, dividends, etc.) 76 Length of Employment: Co-Borrower The number of
years of service with the co-borrower’s current employer as of the date of the
loan. Borrower Qualification Numeric – Decimal 3.5 99.99 If “Total Number of
Borrowers” > 1 >= 0 99 = Retired, None employment income soure (social security,
trust income, dividends, etc.) 77 Years in Home Length of time that the borrower
has been at current address. Borrower Qualification Numeric – Decimal 14.5 99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0 78
FICO Model Used Indicates whether the FICO score was calculated using the
Classic, Classic 08, or Next Generation model. Borrower Qualification Numeric –
Integer 1 99 If a FICO score was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

79 Most Recent FICO Date Specifies the date on which the most recent FICO score
was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score was
obtained “19010101” if unknown Issuers unable to Provide may Rep and Warrant
that the FICO score used for underwriting was not more than 4 months old at the
date of issuance. 80 Primary Wage Earner Original FICO: Equifax Equifax FICO
score for primary borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If a FICO score was obtained >= 350 and <= 850 81 Primary Wage
Earner Original FICO: Experian Experian FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850 82 Primary Wage Earner Original FICO: TransUnion
TransUnion FICO score for primary borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and
<= 850 83 Secondary Wage Earner Original FICO: Equifax Equifax FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850 84 Secondary Wage Earner
Original FICO: Experian Experian FICO score for Co-borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers”
> 1 >= 350 and <= 850 85 Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
86 Most Recent Primary Borrower FICO Most Recent Primary Borrower FICO score
used by the lender to approve the loan. Borrower Qualification Numeric – Integer
720 9999 If a FICO score was obtained >= 350 and <= 850 87 Most Recent
Co-Borrower FICO Most Recent Co-Borrower FICO score used by the lender to
approve the loan. Borrower Qualification Numeric – Integer 720 9999 If “Total
Number of Borrowers” > 1 >= 350 and <= 850 88 Most Recent FICO Method Number of
credit repositories used to update the FICO Score. Borrower Qualification
Numeric – Integer 2 9 If a FICO score was obtained >0 89 VantageScore: Primary
Borrower Credit Score for the Primary Borrower used to approve the loan and
obtained using the Vantage credit evaluation model. Borrower Qualification
Numeric – Integer 720 9999 If a Vantage Credit Score was obtained >= 501 and <=
990 90 VantageScore: Co-Borrower Credit Score for the Co-borrower used to
approve the loan and obtained using the Vantage credit evaluation model.
Borrower Qualification Numeric – Integer 720 9999 If a VantageScore was obtained
AND “Total Number of Borrowers” > 1 >= 501 and <= 990 91 Most Recent
VantageScore Method Number of credit repositories used to update the Vantage
Score. Borrower Qualification Numeric – Integer 2 9 If a Vantage Credit Score
was obtained >0 92 VantageScore Date Date Vantage Credit Score was obtained.
Borrower Qualification Date 20090914 YYYYMMDD If a Vantage Credit Score was
obtained “19010101” if unknown 93 Credit Report: Longest Trade Line The length
of time in months that the oldest active trade line, installment or revolving,
has been outstanding. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Integer 999 999 Always > =0 Subject to Regulatory Confirmation 94 Credit Report:
Maximum Trade Line The dollar amount for the trade line, installment or
revolving, with the largest unpaid balance. For revolving lines of credit, e.g.
credit card, the dollar amount reported should reflect the maximum amount of
credit available under the credit line whether used or not. For a loan with more
than one borrower, populate field based on status for the primary borrower.
Borrower Qualification Numeric – Decimal 339420.19 9(10).99 Always >=0 Subject
to Regulatory Confirmation 95 Credit Report: Number of Trade Lines A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower. Borrower Qualification Numeric –
Integer 57 999 Always >=0 Subject to Regulatory Confirmation 96 Credit Line
Usage Ratio Sum of credit balances divided by sum of total open credit
available. Borrower Qualification Numeric – Decimal 0.27 9.999999 Always >= 0
and <= 1 Subject to Regulatory Confirmation 97 Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent. Borrower Qualification Text 77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0 Blank = Borrower is not known to have
been in bankruptcy 99 Months Foreclosure Number of months since foreclosure sale
date. (Issuers unable to provide this information may rep and warrant that at
least x years—as specified in the loan program— have passed since most recent
foreclosure.) Borrower Qualification Numeric – Integer 12 999 If Borrower has
ever been in Foreclosure >= 0 Blank = Borrower is not known to have been in
foreclosure 100 Primary Borrower Wage Income Monthly base wage income for
primary borrower. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always
>= 0 101 Co-Borrower Wage Income Monthly base wage income for all other
borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total
Number of Borrowers” > 1 >= 0 102 Primary Borrower Other Income Monthly Other
(non-wage) income for primary borrower. (This figure should include net rental
income and be reduced by any net rental loss.) Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0 103 Co-Borrower Other Income Monthly Other
(non-wage) income for all other borrowers. (This figure should include net
rental income and be reduced by any net rental loss.) Borrower Qualification
Numeric – Decimal 9000 9(9).99 If “Total Number of Borrowers” > 1 >= 0 104 All
Borrower Wage Income Monthly income of all borrowers derived from base salary
only. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 105 All
Borrower Total Income Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 106 4506-T
Indicator A yes/no indicator of whether a Transcript of Tax Return (received
pursuant to the filing of IRS Form 4506-T) was obtained and considered. Borrower
Qualification Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with


        o CPA name & phone number shown on the Preparer section of the tax
return
        o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)



108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:



Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)



Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)







109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:



Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:



Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

113 Liquid / Cash Reserves The actual dollar amount of remaining verified liquid
assets after settlement. (This should not include cash out amount of subject
loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always >= 0 114
Monthly Debt All Borrowers The aggregate monthly payment due on other debt
(excluding only installment loans with fewer than 10 payments remaining and
other real estate loans used to compute net rental income-- which is
added/subtracted in the income fields). Borrower Qualification Numeric – Decimal
3472.43 9(9).99 Always >= 0 115 Originator DTI Total Debt to income ratio used
by the originator to qualify the loan. Borrower Qualification Numeric – Decimal
0.35 9.999999 Always >= 0 and >= 1 116 Fully Indexed Rate The fully indexed
interest rate as of securitization cut-off. Borrower Qualification Numeric –
Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1 117 Qualification Method Type of
mortgage payment used to qualify the borrower for the loan. Borrower
Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1 119 City The name of the
city. Subject Property Text New York X(45) Always Unk=Unknown 120 State The name
of the state as a 2-digit Abbreviation. Subject Property Text NY XX Always See
Coding See Appendix H 121 Postal Code The postal code (zip code in the US) where
the subject property is located. Subject Property Text 10022 X(5) Always
Unk=Unknown 122 Property Type Specifies the type of property being used to
secure the loan. Subject Property Numeric – Integer 11 99 Always See Coding See
Appendix D 123 Occupancy Specifies the property occupancy status (e.g.,
owner-occupied, investment property, second home, etc.). Subject Property
Numeric – Integer 4 9 Always See Coding See Appendix E 124 Sales Price The
negotiated price of a given property between the buyer and seller. Subject
Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans Only > 0 125
Original Appraised Property Value The appraised value of the property used to
approve the loan. Subject Property Numeric – Decimal 550000.23 9(10).99 Always >
0 126 Original Property Valuation Type Specifies the method by which the
property value (at the time of underwriting) was reported. Subject Property
Numeric – Integer 8 99 Always See Coding See Appendix F 127 Original Property
Valuation Date Specifies the date on which the original property value (at the
time of underwriting) was reported. (Issuers unable to provide may Rep and
Warrant that the appraisal used for underwriting was not more than x days old at
time of loan closing.) Subject Property Date 20090914 YYYYMMDD Always “19010101”
if unknown 128 Original Automated Valuation Model (AVM) Model Name The name of
the AVM Vendor if an AVM was used to determine the original property valuation.
Subject Property Numeric – Integer 1 99 Always See Appendix I See Appendix I 129
Original AVM Confidence Score The confidence range presented on the AVM report.
Subject Property Numeric – Decimal 0.74 9.999999 If AVM Model Name (Field 127) >
0 >= 0 to <= 1 130 Most Recent Property Value[1] If a valuation was obtained
subsequent to the valuation used to calculate LTV, the most recent property
value. Subject Property Numeric – Decimal 500000 9(10).99 If updated value was
obtained subsequent to loan approval > 0 131 Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F 132 Most Recent Property Valuation
Date Specifies the date on which the updated property value was reported.
Subject Property Date 20090914 YYYYMMDD If updated value was obtained subsequent
to loan approval “19010101” if unknown 133 Most Recent AVM Model Name The name
of the AVM Vendor if an AVM was used to determine the updated property
valuation. Subject Property Numeric – Integer 19 99 If updated value was
obtained subsequent to loan approval See Coding See Appendix I 134 Most Recent
AVM Confidence Score If AVM used to determine the updated property valuation,
the confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1 135
Original CLTV The ratio obtained by dividing the amount of all known outstanding
mortgage liens on a property at origination by the lesser of the appraised value
or the sales price. The value is then truncated to four decimal places.
Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <= 1.5 136
Original LTV The ratio obtained by dividing the original mortgage loan amount on
the note date by the lesser of the mortgaged property’s appraised value on the
note date or its purchase price. The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always >= 0 and <=
1.25 137 Original Pledged Assets The total value of assets pledged as collateral
for the loan at the time of origination. Pledged assets may include cash or
marketable securities. Loan-to-Value (LTV) Numeric – Decimal 75000 9(10).99
Always >=0 138 Mortgage Insurance Company Name The name of the entity providing
mortgage insurance for a loan. Mortgage Insurance Numeric – Integer 3 99 Always
See Coding See Appendix G 139 Mortgage Insurance Percent Mortgage Insurance
coverage percentage. Mortgage Insurance Numeric – Decimal 0.25 9.999999
“Mortgage Insurance Company Name” > 0 >= 0 to <= 1 140 MI: Lender or Borrower
Paid? An indicator of whether mortgage insurance is paid by the borrower or the
lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage Insurance Company
Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage Insurance
Numeric – Integer 8 99 Always See Coding See Appendix G 142 Pool Insurance Stop
Loss % The aggregate amount that a pool insurer will pay, calculated as a
percentage of the pool balance. Mortgage Insurance Numeric – Decimal 0.25
9.999999 Pool MI Company > 0 >= 0 to <= 1 143 MI Certificate Number The unique
number assigned to each individual loan insured under an MI policy. Mortgage
Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown 144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1 145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1 146 Modification Effective Payment Date Date
of first payment due post modification. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown 147 Total Capitalized Amount Amount added to
the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0 148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 149 Pre-Modification
Interest (Note) Rate Scheduled Interest Rate Of The Loan Immediately Preceding
The Modification Effective Payment Date. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.075 9.999999
Modified Loans Only >= 0 to <= 1 150 Pre-Modification P&I Payment Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 2310.57 9(10).99
Modified Loans Only > 0 151 Pre-Modification Initial Interest Rate Change
Downward Cap Maximum amount the rate can adjust downward on the first interest
rate adjustment date (prior to modification) – Only provide if the rate floor is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1 152 Pre-Modification Subsequent Interest Rate Cap Maximum increment the
rate can adjust upward AFTER the initial rate adjustment (prior to modification)
– Only provide if the Cap is modified. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.015 9.999999
Modified Loans Only >= 0 to <= 1 153 Pre-Modification Next Interest Rate Change
Date Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date). Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified Loans
Only “19010101” if unknown 154 Pre-Modification I/O Term Interest Only Term (in
months) preceding The Modification Effective Payment Date. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
36 999 Modified Loans Only >= 0 to <= 120 155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0 156 Forgiven Interest Amount The sum total of all interest incurred
and forgiven (as a result of loan modification) over the life of the loan. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 157 Number of
Modifications The number of times the loan has been modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
1 9 Modified Loans Only >= 0 158 Cash To/From Brrw at Closing Indicates the
amount of cash the borrower(s) paid into or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items] Numeric –
Decimal 100000.01 9(10).99 159 Brrw - Yrs at in Industry Number of years the
primary borrower has been working in their current industry Numeric – Decimal
9.9 9.999999 160 CoBrrw - Yrs at in Industry Number of years the co-borrower has
been working in their current industry Numeric – Decimal 8 9.999999 161 Junior
Mortgage Drawn Amount Applicable if the subject loan is a first mortgage. At the
time of origination for the subject loan, the sum of the outstanding balance(s)
for any junior mortgages (HELOCs and closed-end). Numeric – Decimal 100000.01
9(10).99 162 Maturity Date Maturity date of mortgage Date 20420501 YYYYMMDD 163
Primary Borrower Wage Income (Salary) The primary borrower's salary wage income
Numeric – Decimal 10000.44 9(10).99 164 Primary Borrower Wage Income (Bonus) The
primary borrower's bonus wage income Numeric – Decimal 10000.44 9(10).99 165
Primary Borrower Wage Income (Commission) The primary borrower's commission wage
income Numeric – Decimal 10000.44 9(10).99 166 Co-Borrower Wage Income (Salary)
The coborrower's salary wage income Numeric – Decimal 10000.44 9(10).99 167
Co-Borrower Wage Income (Bonus) The coborrower's bonus wage income Numeric –
Decimal 10000.44 9(10).99 168 Co-Borrower Wage Income (Commission) The
coborrower's commission wage income Numeric – Decimal 10000.44 9(10).99 169
Originator Doc Code Documentation Code value as presented by the seller. Text
Full XXXX 170 RWT Income Verification Internal Redwood Derived field. Due
Diligence / Trade Desk derived value indicating the level of primary borrower
asset verification Text 2 Years XXXX 171 RWT Asset Verification Internal Redwood
Derived field. Due Diligence / Trade Desk derived value indicating the level of
primary borrower Income verification Text 2 Months XXXX MH-1 Real Estate
Interest Indicates whether the property on which the manufactured home is
situated is owned outright or subject to the terms of a short- or long-term
lease. (A long-term lease is defined as a lease whose term is greater than or
equal to the loan term.) Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

MH-3 Year of Manufacture The year in which the home was manufactured (Model Year
-- YYYY Format). Required only in cases where a full appraisal is not provided.
Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing Loans Only
1901 = Unavailable MH-4 HUD Code Compliance Indicator (Y/N) Indicates whether
the home was constructed in accordance with the 1976 HUD code. In general, homes
manufactured after 1976 comply with this code. Manufactured Housing Numeric –
Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0 MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-7 Net
Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field MH-5)
minus intangible costs, including: transportation, association, on-site setup,
service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0 MH-8 LTI (Net) The ratio of the loan amount divided by the Net
Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks MH-10 Model Name The model name of the subject property. (To be
applied only in cases where no appraised value/other type of property valuation
is available.) Manufactured Housing Text “DX5-916-X” Char (100) Manufactured
Housing Loans Only (where no appraised value is provided) MH Model name in
double quotation marks MH-11 Down Payment Source An indicator of the source of
the down payment used by the borrower to acquire the property and qualify for
the mortgage. Manufactured Housing Numeric – Integer 2 99 Manufactured Housing
Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan was
made by the community owner, an affiliate of the community owner or the owner of
the real estate upon which the collateral is located. Manufactured Housing
Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan was
made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes 0 = Real Estate
1 = Chattel
99 = Unavailable  



























 

 



  

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.10 to Form 8-K filed by the Issuing Entity on October 30, 2012 



 







 

 

